Citation Nr: 1613042	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the right foot.

2.  Entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the left foot.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Although the appeal was certified to the Board by the Chicago RO, jurisdiction of the appeal currently rests with the RO in Roanoke, Virginia as the Veteran currently resides within the jurisdiction of such.

The Board notes that a March 2008 rating decision denied entitlement to service connection for bilateral pes planus.  The Veteran did not appeal the March 2008 determination.  However, VA received new and material evidence specific to the Veteran's claim for pes planus, within the appeal period for the March 2008 rating decision.  Specifically, this included a June 2008 joints examination report which addressed pes planus.  See 38 C.F.R. § 3.156(b) (2015).  The claim was re-adjudicated in an August 2008 rating decision.  The Veteran did not appeal the August 2008 determination; however, VA received new and material evidence, in the form of VA treatment records addressing pes planus, within the appeal period of the August 2008 rating decision.  The claim was re-adjudicated in a February 2009 rating decision, which the Veteran expressly appealed in a December 2009 notice of disagreement.  Thus, the February 2009 rating decision is on appeal for entitlement to service connection for bilateral pes planus.  Although new and material evidence was received within one year of the notice of the March 2008 and August 2008 rating decisions, no timely notice of disagreement was received in conjunction with those determinations.  The provisions of 38 C.F.R. § 20.304 specifically state that the receipt of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  Nevertheless, the provisions of 38 C.F.R. § 3.156(b) afforded the Veteran reconsideration of the claim, which was accomplished by the February 2009 rating decision on appeal and the matter is for de novo consideration pursuant to the original claim which served as the basis for the March 2008 rating decision.

The February 2009 rating decision, in pertinent part, also denied entitlement to service connection for sleep apnea.  In a December 2009 notice of disagreement, the Veteran contested both the claims herein on appeal as well as the denial of his sleep apnea claim.  He subsequently perfected these claims in a June 2011 substantive appeal.  In a December 2014 rating decision, the RO granted entitlement to service connection for sleep apnea.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A December 2014 supplemental statement of the case properly recharacterized the single claim for an increased evaluation for bilateral hammer toes as separate claims for a hammertoes of the right foot and hammertoes of the left foot.  

The Veteran testified at a February 2016 Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  During the February 2016 hearing, the Veteran submitted relevant private medical records and waived review of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  Thus, the Board may proceed with appellate review.  

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the February 16, 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran provided notification that withdrawal of his claim for entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the right foot, is requested.

2.  During the February 16, 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran provided notification that withdrawal of his claim for entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the left foot, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the right foot, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the left foot, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).

During the February 16, 2016 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the right foot, and entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the left foot.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.


ORDER

Entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the right foot, is dismissed.

Entitlement to a compensable initial evaluation of hammer toes digits 2-5, of the left foot, is dismissed.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015).

The evidence demonstrates that bilateral pes planus preexisted the Veteran's active service.  This finding is based on the Veteran's July 2002 enlistment examination, which documented mild asymptomatic bilateral pes planus.  Thus, the Board finds that the Veteran had bilateral pes planus that preexisted service, and the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014).  Entitlement to service connection can still be granted, however, if the preexisting disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

The Veteran has been afforded two VA examinations with respect to his pes planus claim, a June 2008 joints examination and a December 2014 foot conditions examination.  However, both the June 2008 joints examination report and December 2014 foot conditions examination report are inadequate.  The June 2008 examiner diagnosed bilateral pes planus and found that the Veteran's bilateral pes planus was most likely congenital and not acquired, as there was no trauma.  The June 2008 VA examiner further opined that it was not at least as likely as not that this congenital condition was permanently worsened by service beyond its natural progression.  However, the examiner did not provide a rationale to support the opinion, and the opinion was not properly couched in terms of whether there was an increase in severity during service, and whether any increase was beyond the natural progression of that preexisting disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the December 2014 examination report is inadequate as the examiner did not find the Veteran had a diagnosis of pes planus and further found that other prior diagnoses of pes planus were in error.  However, the Veteran submitted a February 2016 private medical record which noted pes planus of the left and right foot.  Moreover, diagnoses of pes planus exist throughout the record both during service and post-service and were endorsed by many different medical providers.  Based on the foregoing, as the VA examinations are inadequate, the Board finds that another VA examination is necessary for the purpose of determining if the Veteran's pes planus was aggravated during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

At the examination to be afforded on remand, the examiner must provide an opinion as to whether the preexisting bilateral pes planus underwent a worsening in service, and if so, whether it clearly and unmistakably was not aggravated beyond that which would be due to the natural progression of the disease.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In February 2016 testimony, the Veteran reported private treatment for pes planus from the Lake Ridge Podiatry Foot and Ankle Center.  Private treatment records from Lake Ridge Podiatry Foot and Ankle Center dated February 2016 were submitted at the February 2016 Board hearing.  However, in light of the need to remand the case for another examination, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies of additional records from Lake Ridge Podiatry Foot and Ankle Center, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to request the necessary authorization to obtain any additional treatment records from Lake Ridge Podiatry Foot and Ankle Center (not already of record) for pes planus, or records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination for bilateral pes planus.  All necessary testing must be accomplished.  The examiner must be informed that bilateral pes planus preexisted service, based on the July 2002 enlistment examination.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. 

With respect to bilateral pes planus, the examiner should provide an opinion as to whether it is at least as likely as not that bilateral pes planus chronically worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the increase in the Veteran's pes planus was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.  In providing the rationale, the VA examiner must specifically consider the Veteran's lay statements of record, to include his February 2016 testimony and the December 2006 service treatment record which diagnosed bilateral pes planus and prescribed footstep insoles.

Aggravation means a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


